        Case 1:20-cv-00283-RH-GRJ Document 1 Filed 12/23/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF FLORIDA
                                GAINESVILLE DIVISION

  LUFLOSSIA FLOURNOY,

          Plaintiff,                                         Case No. 1:20-cv-00283

  v.

  ONLINE INFORMATION SERVICES, INC.,

          Defendant.
                                                    /

                                         COMPLAINT

       NOW COMES Luflossia Flournoy (“Plaintiff”), by and through her undersigned attorney,

complaining as to the conduct of Online Information Services, Inc., (“Defendant”) as follows:

                                    NATURE OF THE ACTION

   1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

                                   JURISDICTION AND VENUE

   2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.

   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

Northern District of Florida, Defendant conducts business in the Northern District of Florida, and

a substantial portion of the events or omissions giving rise to the claims occurred within the

Northern District of Florida.




                                                1
           Case 1:20-cv-00283-RH-GRJ Document 1 Filed 12/23/20 Page 2 of 8




                                              PARTIES

   4. Plaintiff is a natural person over 18-years-of-age who resides in the Northern District of

Florida and is a “consumer” as the term is defined by 15 U.S.C §1692a(3), and is a “person” as

defined by 47 U.S.C. §153(39).

   5. Defendant is a collection agency with its principle office located at 685 West Fire Tower

Road, Winterville, North Carolina 28590. Defendant is a debt collector engaged in the business of

collecting or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted

to be owed or due to others. Defendant uses the mail and/or telephone for the principal purpose of

collecting debts from consumers on a nationwide basis, including consumers in the State of

Florida.

                            FACTS SUPPORTING CAUSES OF ACTION

   6. Prior to the events giving rise to this cause of action, Plaintiff incurred a utility debt for an

address she had previously resided at in Gainseville, Florida.

   7. Due to financial hardship, Plaintiff defaulted on her payments on the utility (“subject

debt”).

   8. At some point in time thereafter, the subject debt was placed with Defendant for collection.

   9. On December 1, 2020, Defendant mailed Plaintiff a dunning letter in an effort to collect

the subject debt (“Defendant’s Letter”).

   10. Defendant’s Letter depicted, in pertinent part, as follows:




                                                  2
Case 1:20-cv-00283-RH-GRJ Document 1 Filed 12/23/20 Page 3 of 8




                               3
        Case 1:20-cv-00283-RH-GRJ Document 1 Filed 12/23/20 Page 4 of 8




    11. Defendant’s Letter did not conspicuously identify the current creditor as required by

§1692g(a)(2) of the FDCPA.

    12. Specifically, Defendant’s Letter identified “Gainseville Regional Utility” as the “Creditor”

but did not specifically identify the identity of the current creditor.

    13. Accordingly, Defendant’s Letter confused Plaintiff, as she was unable to determine

whether “Gainseville Regional Utility” was the “creditor” and the current creditor or whether

Gainseville Regional Utility sold the debt to an unknown third party.

    14. In other words, just because Gainseville Regional Utility may have been the original

creditor does not necessarily mean that it is also the current creditor.

    15. Although Defendant’s Letter identified the debt it sought to collect, it did not identify to

whom the debt is currently owed to.

    16. Specifically, Defendant’s Letter did not identify the entity that “referred” the subject debt

to Defendant.

    17. Further obfuscating the identity of the current creditor, Defendant’s Letter requested that

payment be made directly to Defendant, thus raising the possibility that Defendant is the current

creditor.

    18. Defendant’s Letter further stated that Plaintiff could write to Defendant to find out if the

original creditor was different from the current creditor.

    19. This language raised the possibility that the subject debt could have been sold by

Gainseville Regional Utility, but did not clarify who actually owned the subject debt.

    20. Accordingly, Defendant’s Letter rendered it impossible for Plaintiff to determine whether

Gainseville Regional Utility, Defendant, or an unknown third party was the current creditor to

whom the subject debt is owed.



                                                   4
        Case 1:20-cv-00283-RH-GRJ Document 1 Filed 12/23/20 Page 5 of 8




                                               DAMAGES

   21. Due to Defendant’s failure to identify the current creditor, Plaintiff did not make a payment

on the subject debt as the omission of the identity of the current creditor rendered it impossible for

Plaintiff to determine whom she is ultimately paying.

   22. This uncertainty resulted in an appreciable risk of harm to Plaintiff because her decision

not to pay, which was driven by the confusion pertaining to the owner of the subject debt, raised

the risk of imminent adverse credit reporting of the subject debt by the owner of the subject debt,

who is presently unknown.

   23. There is no question that having information regarding the entity that Plaintiff was indebted

to is of substantive value and material to Plaintiff’s financial affairs. See Hahn v. Triumph P’ships

LLC, 557 F.3d 755, 757 (7th Cir. 2009) (“The [FDCPA] is designed to provide information that

helps consumers to choose intelligently ...”). See also, Hill v. Resurgent Capital Services, L.P.,

461 F. Supp. 3d 1232 (S.D. Fla. 2020).

   24. Without this critical information, Plaintiff ran the risk of making payment to an unknown

entity and having her payment swallowed into a black hole.

   25. Based on the foregoing, Plaintiff was deprived of her right to receive critical information

required by the FDCPA and was harmed as a result thereof.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   26. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   27. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects defaulted debts and uses the mail to collect

delinquent accounts allegedly owed to a third party.




                                                  5
        Case 1:20-cv-00283-RH-GRJ Document 1 Filed 12/23/20 Page 6 of 8




   28. Moreover, Defendant is a “debt collector” because it acquired rights to the debt after it was

in default. 15 U.S.C. §1692a(6).

   29. The debt in which Defendant attempting to collect upon is a “debt” as defined by FDCPA

§1692a(5) as it arises out of a transaction due or asserted to be owed or due to another for personal,

family, or household purposes.

   30. Defendant used the mail to attempt to collect the debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   31. Defendant’s Letter to Plaintiff were made in connection with the collection of the subject

debt.

   32. Defendant violated 15 U.S.C. §§1692g(a)(2) through its unlawful debt collection practices

regarding the subject debt.

   33. Section 1692g(a) provides:

        (a) Within five days after the initial communication with a consumer in connection
        with the collection of any debt, a debt collector shall, unless the following
        information is contained in the initial communication or the consumer has paid the
        debt, send the consumer a written notice containing –

               (1)     the amount of the debt;

               (2)     the name of the creditor to whom the debt is owed;

               (3)     a statement that unless the consumer, within thirty days after receipt
                       of the notice, disputes the validity of the debt, or any portion thereof,
                       the debt will be assumed to be valid by the debt collector;

               (4)     a statement that if the consumer notifies the debt collector in writing
                       within the thirty-day period that the debt or any portion thereof, is
                       disputed, the debt collector will obtain verification of the debt or a
                       copy of a judgment against the consumer and a copy of such
                       verification or judgment against the consumer and a copy of such
                       verification or judgment will be mailed to the consumer by the debt
                       collector; and




                                                  6
        Case 1:20-cv-00283-RH-GRJ Document 1 Filed 12/23/20 Page 7 of 8




               (5)     a statement that, upon the consumer’s written request within the
                       thirty-day period, the debt collector will provide the consumer with
                       the name and address of the original creditor, if different from the
                       current creditor.

(emphasis added).

   34. Section 1692g of the FDCPA requires debt collectors to make certain critical disclosures

to consumers, including the identity of the current creditor.

   35. Defendant violated 15 U.S.C. §1692g by failing to adequately provide Plaintiff with the

disclosures required by the FDCPA.

   36. Specifically, Defendant violated §1692g(a)(2) by failing to identify the entity to whom the

subject debt is currently owed to.

   37. As set forth above, Defendant’s Letter was highly confusing and impacted Plaintiff’s

decision to pay the subject debt, which resulted in concrete harm to Plaintiff as set forth above.

   38. Assuming that Gainseville Regional Utility is in fact the creditor to whom the debt is owed,

Defendant’s Letter is still deficient because the sheer presence of the correct name in the notice

somewhere does not suffice to identify the entity to whom the subject debt is currently owed to.

   39. Upon information and belief, Defendant systematically deceives consumers as to the

identity of the creditor to whom the debt is owed, in order to aggressively collect debts allegedly

in default to increase its profitability at the consumers’ expense.

   40. As stated above, Plaintiff was harmed by Defendant’s illegal conduct.




                                                  7
         Case 1:20-cv-00283-RH-GRJ Document 1 Filed 12/23/20 Page 8 of 8




         WHEREFORE, Plaintiff, Luflossia Flournoy, respectfully requests that this Honorable

Court:

         a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
         b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
            for the underlying FDCPA violations;
         c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
            §1692k; and
         d. Award any other relief as the Honorable Court deems just and proper.


Plaintiff demands trial by jury.

Dated: December 23, 2020                             Respectfully Submitted,


                                                    /s/ Alexander J. Taylor
                                                    Alexander J. Taylor, Esq.
                                                    Florida Bar No. 1013947
                                                    Sulaiman Law Group, Ltd.
                                                    2500 South Highland Avenue, Suite 200
                                                    Lombard, IL 60148
                                                    Telephone: (630) 575-8181
                                                    ataylor@sulaimanlaw.com




                                                8
